 



Exhibit 10.1
October 4, 2007
Mr. Robert Giardina
c/o Town Sports International Holdings, Inc.
5 Penn Plaza
New York, NY 10001
Dear Bob:
     This letter agreement confirms the terms that Town Sports International,
LLC (the “Company”) is offering you in connection with your resignation from the
employ of the Company and its affiliates and from all officer and director
positions that you currently hold with the Company and its affiliates other than
as a director of Town Sports International Holdings, Inc. (“TSI Holdings”).
     1. Resignation Date. The effective date of your resignation from the employ
of the Company and its affiliates in all capacities (other than as a director of
TSI Holdings) shall occur on October 31, 2007 (the “Resignation Date”). During
the period through the Resignation Date, you shall continue to perform the
duties associated with your position and shall receive your base salary at the
rate in effect on the date hereof, participate in the Company’s benefit plans in
accordance with their terms and your options to purchase TSI Holdings common
stock shall remain outstanding and continue to vest. You shall be paid for any
accrued, but not taken, PTO (personal time off) days in accordance with the
Company’s prevailing payroll practices.
     2. Severance Benefits. In return for your execution and delivery of this
Agreement, and subject to the terms of this Agreement:
     (a) The Company shall continue to pay you your base salary (at the rate in
effect on the Resignation Date) for a period commencing on the Resignation Date
and ending on March 15, 2008 (the “Severance Period”), as severance, payable in
accordance with the Company’s prevailing payroll practices; provided, however,
that the last installment of severance shall be in respect of a full month of
base salary for the month of March 2008.
     (b) You shall be entitled to receive the annual bonus under the terms of
the Company’s Bonus Plan for 2007 that you would have received had you remained
in the employ of the Company through the payment date of such 2007 bonus, which
amount shall be payable at such time as bonuses are paid to the Company’s
employees generally.
     (c) The Company shall continue (or provide comparable substitute coverage)
your health and dental coverage, and continue to pay that portion of the premium
that it pays for active employees at such times as the Company makes such
payments for its active employees until the earlier of December 31, 2012 and the
date on which you are eligible for coverage under another comparable plan. You
agree to promptly notify the Company in writing in the event that you are
eligible for coverage under another such plan. This period shall run
concurrently with

 



--------------------------------------------------------------------------------



 



the Company’s obligations pursuant to COBRA and the Company may require you to
elect COBRA for the applicable period.
     (d) During the Severance Period, each of you, your wife (April) and two
daughters (Allison and Jennifer) may continue a Passport Membership at no cost
(provided however that such memberships shall cease in the event you commence
employment or a consulting role with a competitor of the Company or in the event
of your material breach of this Agreement). The aforementioned membership is
subject to all of the Company’s rules, regulations and policies currently in
effect and as may be amended from time to time (the “Rules”).
     (e) During the Severance Period, you agree to be available to the Company
to provide certain consulting and advisory services at such times as may be
reasonably requested by the Company. The Company will reimburse you for any
reasonable out-of-pocket expenses incurred by you in connection with the
performance of such services, provided that such expenses shall not be required
to be incurred by you, and shall not be reimbursed, unless such expenses have
been approved in writing in advance by the Chief Executive Officer or Chief
Financial Officer of the Company.
     3. Consulting Engagement.
     (a) You hereby agree to serve, and the Company hereby agrees to retain you,
as a consultant to the Company for the period (the “Consulting Period”)
beginning April 1, 2008 through and including March 31, 2009, provided that the
Consulting Period may be terminated prior to the aforementioned expiration date
by either party upon 30 days prior written notice without any further liability.
Your services hereunder during the Consulting Period will consist of such
consulting and advisory services, and will be provided at such times, as may be
reasonably requested from time to time by the Company. The Company will
reimburse you for any reasonable out-of-pocket expenses incurred by you in
connection with the performance of such consulting and advisory services,
provided that such expenses shall not be required to be incurred by you, and
shall not be reimbursed, unless such expenses have been approved in writing in
advance by the Chief Executive Officer or Chief Financial Officer of the
Company.
     (b) In consideration for the consulting services to be performed hereunder
and for entering in the Release, the Company will pay you a monthly fee of five
thousand dollars ($5,000). Such payments shall commence on April 30, 2008 and
shall be payable in arrears on the last day of each month, pro rated for the
number of days elapsed in any month in which the Consulting Period is earlier
terminated. In addition, during the Consulting Period, each of you, your wife
(April) and two daughters (Allison and Jennifer) may continue a Passport
Membership at no cost (provided however that such memberships shall cease in the
event you commence employment or a consulting role with a competitor of the
Company or in the event of your material breach of this Agreement). The
aforementioned membership is subject to all of the Rules.
     (c) You understand that, as a consultant, you will not be entitled to
receive benefits available to Company employees, including, but not limited to,
health, dental, life and disability insurance and participation in any 401(k)
plan except by virtue of Section 2 above. In addition, you shall be responsible
for the payment of taxes and the Company shall not withhold any

2



--------------------------------------------------------------------------------



 



amounts in satisfaction of such taxes, unless required to do so by law. You
further agree that if any portion of the consulting fee is deemed by the
Internal Revenue Service, or any other federal or state governmental agency, to
be taxable and to have been subject to withholding, you will pay all taxes, as
well as all penalties and interest, the Company is found to owe and you will
indemnify, defend and hold the Company harmless with respect to any claims,
demands, actions or causes of action relating to liability for, and/or
collection of, any such taxes, penalties and/or interest.
     (d) Nothing contained in this Agreement shall be construed as creating an
agency relationship between you and the Company and, without the Company’s prior
written consent, you shall have no authority hereunder to bind the Company or
make any commitments on the Company’s behalf. You shall not take any action in
connection with the rendering of your services hereunder which you reasonably
believe would cause any third party to assume that you have such authority.
     4. Release.
     (a) In consideration of the obligations contained in Section 2 of this
Agreement and for other valuable consideration, you (for yourself, your heirs,
legal representatives, executors or administrators (collectively, your
“Representatives”)) hereby release and forever discharge the Company, TSI
Holdings, their respective subsidiaries and affiliates and each of their
respective officers, employees, directors and agents (collectively, the
“Released Parties”) from any and all claims and rights which you may have
against them, and you hereby specifically release, waive and forever hold them
harmless from and against any and all such claims, liability, causes of action,
compensation, benefits, damages, attorney fees, costs or expenses, of whatever
nature or kind and whether known or unknown, fixed or contingent, and by reason
of any matter, cause, charge, claim, right or action whatsoever, which have
arisen at any time up to and including the date of execution of this Agreement,
including, but not limited to, those arising during or in any manner out of your
employment with, or your resignation from, the Company, or anything else that
may have happened up to and including the day you sign this Agreement. The
rights, claims, causes of action, and liabilities that you are releasing and
waiving include, but are not limited to, those that concern, relate to, or might
arise out of the following: salary, overtime, bonuses, equity and severance
arrangements, benefit plans; and commissions; tort; breach of express or implied
contract or promise; harassment, intentional injury or intentional tort, fraud,
misrepresentation, battery, assault, defamation, breach of fiduciary duty, tort
or public policy claims, whistleblower claims, negligence (including negligent
hiring, retention and/or supervision), wrongful or retaliatory discharge,
infliction of emotional injury, or any other facts or claims; retirement, stock
option or any other benefits; the Fair Labor Standards and the Equal Pay Acts
(29 U.S.C. §201, 29 U.S.C. §206(d), et seq.); the Age Discrimination in
Employment Act (ADEA) (29 U.S.C. §621, et seq.); Title VII of the Civil Rights
Act of 1964 (42 U.S.C. §2000e, et seq.); ERISA (the Employee Retirement Income
Security Act of 1974 (29 U.S.C. §1001, et seq.) other than any vested ERISA
benefit; COBRA (the Consolidated Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. §21161, et seq.); the federal WARN Act; the American with Disabilities
Act (42 U.S.C. §12101, et seq.); the National Labor Relations Act and the Labor
Management Relations Act, 29 U.S.C. §141 et seq.; the Family and Medical Leave
Act (29 U.S.C. §2601, et seq.); the United States Constitution; the Civil Rights
Act of 1991; the

3



--------------------------------------------------------------------------------



 



Civil Rights Acts of 1866 or 1871 (42 U.S.C. §§1981,1983,1985, et seq.);
retaliation under any federal, state, or local law; any claims for costs or
attorney fees; the fair employment practices (FEP) laws and employment-related
laws of any federal, state, or local jurisdiction (including the New York State
Human Rights Law, New York Administrative Code), and any other federal, state,
city, county or other common law, law, or ordinance, including but not limited
to those where you work and/or reside.
     (b) Notwithstanding the foregoing, the release set forth in Section 4(a)
and the release referenced in Section 4(e), shall not apply to (i) the
obligations of the Company under this Agreement, (ii) your vested benefits under
the Company’s 401(k) plan, (iii) your rights as a director of TSI Holdings and
(iv) the Company’s obligations under the 2004 Option (as defined and set forth
below in Section 5). You further agree that the payments and benefits described
in this Agreement shall be in full satisfaction of any and all claims for
payments or benefits, whether express or implied, that you may have against the
Company, TSI Holdings or any of their respective subsidiaries or affiliates
arising out of your employment relationship, your service as an employee or
officer of the Company, TSI Holdings or any of their respective subsidiaries or
affiliates and your resignation therefrom. You hereby acknowledge and confirm
that you are providing the release and discharge set forth in this Section 4
only in exchange for consideration in addition to anything of value to which you
are already entitled.
     (c) You represent and agree that you have not filed any lawsuits against
any Released Party, or filed or caused to be filed any charges or complaints
against any Released Party with any municipal, state or federal agency charged
with the enforcement of any law. Pursuant to and as a part of your release and
discharge of the Released Parties, you agree, to the maximum extent permitted by
applicable law, not to sue or file a charge or complaint against any Released
Party in any forum or assist or otherwise participate willingly or voluntarily
in any claim, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves any Released Party, and that occurred up to
and including the date of your execution of this Agreement, unless as required
to do so by court order, subpoena or other directive by a court, administrative
agency or legislative body, other than to enforce this Agreement. With respect
to the claims you are waiving herein, you are waiving any right to receive money
or any other relief in any action instituted on your behalf by any other person,
entity or government agency.
     (d) Nothing in this release shall affect the Company and TSI Holdings’
obligation to indemnify, defend and hold you harmless to the fullest extent
allowable by applicable law and their respective charter and by-laws with
respect to your acts or omissions in your capacity as a director or officer of
the Company, TSI Holdings and their respective subsidiaries and affiliates. The
Company shall continue to maintain directors and officers liability insurance
with respect to actions or omissions by you as an officer or director of TSI
Holdings, the Company (or any of its subsidiaries) to the fullest extent
permitted by law in the same manner that it maintains such insurance for other
officers and directors.
     (e) As a further condition to the payments under Section 2, you shall be
required to execute a release of claims through the Resignation Date in
substantially the form of this Section 4.

4



--------------------------------------------------------------------------------



 



     5. Options. Your options to purchase TSI Holdings common stock granted on
February 4, 2004 (the “2004 Option”) pursuant to the 2004 Stock Option Plan, to
the extent vested as of the Resignation Date, shall remain outstanding for the
post-termination exercise period specified in the applicable option agreement
(until 90 days after the Resignation Date). Such vested options will expire at
the conclusion of such post-termination exercise period to the extent not
previously exercised. That portion of the 2004 Option that is unvested shall be
forfeited on the Resignation Date without any payment. Notwithstanding anything
to the contrary contained in the 2006 Stock Incentive Plan or the applicable
option agreement, the options to purchase 50,000 shares of TSI Holdings common
stock granted to you on August 7, 2007 shall be forfeited without any payment
made therefor.
     6. Club Membership. Commencing at the conclusion of the Consulting Period
(but in no event prior to May 1, 2008), each of you, your wife (April) and two
daughters (Allison and Jennifer) may continue a lifetime Passport Membership at
no cost (provided however that such memberships shall cease in the event you
commence employment or a consulting role with a competitor of the Company or in
the event of your material breach of this Agreement). The aforementioned
membership is subject to all of the Rules.
     7. No Other Compensation or Benefits; Director Compensation. Except as
otherwise specifically provided herein or by virtue of your service on the Board
of Directors of TSI Holdings, you shall not be entitled to any compensation or
benefits or to participate in any past, present or future employee benefit
programs or arrangements of the Company, TSI Holdings or any of their respective
subsidiaries or affiliates on or after the Resignation Date. In addition, you
acknowledge and agree that during the Severance Period and Consulting Period,
you shall not be entitled to receive compensation as a non-employee director.
Following the expiration or earlier termination of the Consulting Period, you
shall be eligible for compensation as a non-employee director in accordance with
the compensation practices of TSI Holdings as they are in effect from time to
time.
     8. Return of Company Property. On or prior to the Resignation Date, you
agree to deliver to the Company all Company property and equipment in your
possession or control, including, but not limited to, any and all records,
manuals, customer lists, notebooks, computers, computer programs and files,
Company credit cards, papers, electronically stored information and documents
kept or made by you in connection with your employment and you shall not retain
any copies thereof. You also agree to leave intact all electronic Company
documents, including those that you developed or helped develop. You are
required to return all such property whether or not you sign this Agreement.
Notwithstanding the foregoing, you shall be permitted to retain the cell phone
(and number) provided by the Company, at your expense after the Resignation
Date.
     9. Breach. You acknowledge and agree that, notwithstanding any other
provision of this Agreement, in the event you breach this Agreement, the Company
is entitled to appropriate injunctive relief (which shall also apply to
threatened breaches of this Agreement) and retains the right to recoup any and
all payments and benefits provided for in this Agreement, any damages suffered
by the Company, plus reasonable attorneys’ fees incurred in connection with such
recovery and, to the extent that such payments and/or benefits have not been
fully made to you, the Company reserves its rights to stop all such future
payments and/benefits. You agree that in

5



--------------------------------------------------------------------------------



 



the event you bring a claim covered by the release in Section 4 (including the
release described in Section 4(e)) in which you seek damages against the Company
or any other Released Party or in the event you seek to recover against any of
such entities in any claim brought by a governmental agency on your behalf, this
Agreement shall serve as a complete defense to such claims.
     10. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
     11. Nondisclosure of Confidential Information.
     (a) You acknowledge and agree that in the course of your employment with
the Company, you have acquired certain Confidential Company Information which
you knew or understood was confidential or proprietary to the Company and which,
as used in this Agreement, means: information belonging to or possessed by the
Company which is not available in the public domain, including, without
limitation (i) information received from the customers, suppliers, vendors,
employees or agents of the Company under confidential conditions; (ii) customer
and prospect lists, and details of agreements and communications with customers
and prospects; (iii) sales plans and projections, product pricing information,
acquisition, expansion, marketing, financial and other business information and
existing and future products and business plans of the Company; (iv) the
Company’s confidential accounting, tax, or financial information, results,
procedures and methods; (v) information relating to existing claims, charges and
litigations; (vi) sales proposals, demonstrations systems, sales material; and
(vii) employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, formula books, data, specifications, software programs and
records, whether or not legended or otherwise identified by the Company as
Confidential Information, as well as such information that is the subject of
meetings and discussions and not recorded. You understand that such Confidential
Company Information has been disclosed to you for the Company’s use only. You
understand and agree that you (i) shall not disclose or communicate Confidential
Company Information to any person or persons; and (ii) shall not make use of
Company Confidential Information on your own behalf, or on behalf of any other
person or persons. You shall give immediate notice to the Company if you are
ordered by a court or otherwise compelled by law to reveal any Confidential
Company Information to any third party. In view of the nature of your employment
and the nature of the Company Confidential Information you have had access to
(and shall continue to have access to through the Consulting Period), you
acknowledge and agree that any unauthorized disclosure to any person or persons
of Company Confidential Information, or other violation or threatened violation
of this Agreement shall cause irreparable damage to the Company and that,
therefore, the Company shall, in addition to any other available remedy, be
entitled to an injunction prohibiting you from any further disclosure, attempted
disclosure, violation or threatened violation of this Agreement.

6



--------------------------------------------------------------------------------



 



     Nothing contained in Sections 11, 12 and 13 of this Agreement is intended
to limit your fiduciary duties to TSI Holdings and its subsidiaries and your
obligations under applicable securities laws in your capacity as a director of
TSI Holdings.
     12. Non-Compete and Non-Solicitation.
     (a) In consideration of the payments and benefits received pursuant to this
Agreement, you agree that from the date hereof through two years following the
later of (i) the end of the Consulting Period and (ii) the conclusion of your
service as a member of the Board of Directors (the “Restricted Period”), you
shall not directly or indirectly own, manage, control, participate in, consult
with, be employed by, render services for, or in any manner engage in, any
business competing directly or indirectly with the business as now or hereafter
conducted by the Company or the businesses which are logical extensions of the
Company’s current business, within any metropolitan area in which the Company
engages or has definitive plans to engage in such business during the Consulting
Period or the period in which you are a director of TSI Holdings; provided, that
you shall not be precluded from purchasing or holding publicly traded securities
of any such entity so long as you hold less than 2% of the outstanding units of
any such class of securities and have no active participation in the business of
such entity. Notwithstanding the foregoing, you hereby agree that you shall not
directly or indirectly own, manage, control, participate in, consult with, be
employed by, render services for any competitor in the United States that had
revenues during the preceding year of at least $30 million or any of the
following entities: Crunch, 24 Hour, Equinox, NY Health and Racquet Club, LA
Fitness, Sports & Health, Lifetime or Bally’s (or any of their successors) for
three years following the later of (i) the end of the Consulting Period and
(ii) the conclusion of your service as a member of the Board of Directors.
     (b) In consideration of the payments and benefits received pursuant to this
Agreement, you agree that through the Restricted Period, you shall not:
(i) induce or attempt to induce any employee or consultant of the Company to
leave the employ or services of the Company, or in any way interfere with the
relationship between the Company and any employee or consultant thereof; or (ii)
hire any person who was an employee of the Company at any time during your
employment period for a position which would compete with the business of the
Company in the Company’s markets as of the date hereof, except for such
employees who have been terminated for at least six months.
     (c) In consideration of the payments and benefits received pursuant to this
Agreement, you agree that through the Restricted Period, you shall not, directly
or indirectly: (i) solicit or attempt to enter into a contractual relationship
with any customer, supplier, vendor, licensee, franchisee or other business
relation of the Company, which relationship will have an adverse impact on the
Company in a market in which the Company does business during the Consulting
Period or the period in which you serve as a director, without prior approval
from the Company; or (ii) induce or attempt to induce any customer, supplier,
vendor, licensee, franchisor or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, supplier, vendor, licensee, franchisor or business
relation, on the one hand, and the Company, on the other hand.

7



--------------------------------------------------------------------------------



 



     13. Non-Disparagement; Cooperation.
     (a) You understand and agree that as a condition for payment to you of the
consideration herein described, you, on your behalf and on behalf of your
Representatives, shall not (and your Representatives shall not) at any time
engage in any form of conduct, or make any statements or representations that
disparage or otherwise impair the reputation, goodwill, or commercial interests
of the Company, its management, stockholders, subsidiaries, parents, and/or
other affiliates.
     (b) From and after the Resignation Date, you shall (i) cooperate in all
reasonable respects with the Company and its affiliates and their respective
directors, officers, attorneys and experts in connection with the conduct of any
dispute, action, proceeding, investigation or litigation involving the Company
or any of its affiliates, including, without limitation, any such dispute,
action, proceeding, investigation or litigation in which you are called to
testify and (ii) promptly respond to all reasonable requests by the Company and
its affiliates relating to information concerning the Company which may be in
your possession. The Company shall, as a condition to your obligations under
this Section 13(b), reimburse you for any reasonable out of pocket expenses
incurred as a result of such cooperation, provided that such expenses have been
approved in writing in advance by an executive officer of the Company.
     14. Applicable Law. This Agreement shall be interpreted and construed by
the laws of the State of New York, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of New York, or, if appropriate, a
federal court within New York (which courts, together with all applicable
appellate courts, for purposes of this agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this Agreement or the subject matter hereof.
     15. Entire Agreement/Severability. You understand and agree that this
Agreement contains the entire understandings and agreements between the parties
hereto with respect to the subject matter hereof. For avoidance of doubt,
nothing contained herein shall have any effect on your rights and obligations
under the Registration Rights Agreement, dated February 4, 2004, as amended. The
parties agree that this Agreement may not be modified, altered or changed except
by a written agreement signed by the parties, hereto. If any provision of this
Agreement is held by a Court to be invalid, the remaining provisions shall
remain in full force and effect.
     16. Acceptance. You shall have twenty-one (21) days from the date set forth
above to consider the terms of this Agreement. In order to receive the benefits
and payments provided for by Section 2 of this Agreement and for the Company to
retain you as a consultant, you must execute this Agreement and return it to the
Company addressed to the Company, Attention: General Counsel, at the address
specified in Section 22 so that it is received any time on or before the
expiration of the 21-day period. After executing the Agreement, you shall have
seven (7) days (the “Revocation Period”) to revoke it by indicating your desire
to do so in writing addressed to and received by the General Counsel at the
address set forth in Section 22 no later than the seventh (7th) day following
the date you executed the Agreement. In the event you do not accept this
Agreement or in the event you revoke this Agreement during the Revocation

8



--------------------------------------------------------------------------------



 



Period, the obligations of the Company to make the payments and provide the
benefits set forth herein shall automatically be deemed null and void. No
payments or benefits shall be paid or provided under Section 2 of this Agreement
until the Resignation Date so long as you have signed this Agreement, the
Release attached hereto and the applicable Revocation Period has expired without
a revocation by you.
     17. Voluntary Assent. You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Section 4. You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; that the
consideration received for executing this Agreement is greater than that to
which you may otherwise be entitled; and that this document gives you the
opportunity and encourages you to have this Agreement reviewed by your attorney
and/or tax advisor. You also acknowledge that you have been given up to
twenty-one (21) days to consider this Agreement and that you understand that you
have seven (7) days after executing it to revoke it in writing, and that, to be
effective, such written revocation must be received by the Company within the
seven (7) day Revocation Period.
     18. No Admission. Nothing contained in this Agreement, or the fact of its
submission to you, shall constitute or be construed as an admission of liability
or wrongdoing by either party.
     19. Counterparts. The Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.
     20. Taxes; Section 409A. All payments hereunder shall be subject to all
applicable federal, state and local tax withholding obligations. It is intended
that the payments provided for herein are intended to comply with the terms of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder. In the event, however, that any such
payments are determined to be subject to Section 409A, then the Company will
make such adjustments as are reasonably required to comply with such section,
including delaying any such payments that would have been required to be paid to
you pursuant to this Agreement during the first six months following the
Resignation Date until the end of such six-month period in accordance with the
requirements of Section 409A. In addition, any expense reimbursement under
Section 2(e), 3(a) or 13(b) hereof shall be made on or before the last day of
the taxable year following the taxable year in which such expense was incurred
by you, and no such reimbursement or the amount of expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year. The resignation of your employment
on October 31, 2007 is intended to constitute a “separation of service” for
purposes of Section 409A. Without limiting the generality of the foregoing, the
amount of time that you will provide in your capacity as a director of TSI
Holdings and as a consultant to the Company shall not exceed 40% of the time
spent by you in performing services for TSI Holdings and the Company for the
thirty-six months preceding the Resignation Date.

9



--------------------------------------------------------------------------------



 



     21. Third Party Beneficiaries. You acknowledge and agree that TSI Holdings
and all its direct and indirect subsidiaries (other than the Company) are third
party beneficiaries of this letter agreement. Without limiting the foregoing
sentence, TSI Holdings and such subsidiaries may enforce this letter agreement
against you.
     22. Notices. Any notices required or made pursuant to this Agreement will
be in writing and will be deemed to have been given when delivered or mailed by
United States certified mail, return receipt requested, postage prepaid, as
follows: if to you, to the address in the Company’s payroll records; if to the
Company, at 5 Penn Plaza, 4th Floor, New York, NY 10001, Attn: General Counsel,
or to such other address as either party may furnish to the other in writing in
accordance with this Section 22. Notices of change of address will be effective
only upon receipt.
     We look forward to continuing a mutually rewarding working relationship.

              TOWN SPORTS INTERNATIONAL, LLC
 
       
 
  By:   \s\
 
       
 
  Name: Alex Alimanestianu
 
  Title: President
 
       
 
  \s\    
 
        Robert Giardina

10